To compel the removal of a common law assignment and ail proceedings thereon, under How. Stat., Secs. 6495-6502, providing for the transfer of causes.
Granted April 11, 1890.
Held, that upon application to the Chancery Court to exercise its supervisory powers over common law assignments, the assignment becomes a civil proceeding pending in. the Circuit *309Court, and is subject to be transferred under tbe statute referred to, where the presiding judge is disqualified to sit in the cause. Citing Frazer vs. Circuit Judge, 48 M., 176 (161).